DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed October 11, 2022 has been entered. Claims 1, 21 and 25 are currently amended.  Claim 28 is new.  Claims 4-7 and 9-20 have been canceled. Claims 1-3, 8 and 21-28 are pending and under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 21-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takasugi (WO 2017/018479) in view of Arthurs et al. (US 2005/0214557) which incorporate Pahike (US 3,555,604) by reference into the disclosure, and Ellingson (US 2011/0008603). 
Note: US 2018/0215884 is utilized as the English language equivalent of WO 2017/018479 in this office action
Regarding claims 1 and 21, Takasugi teaches a process for making a packaging shrink film (Abstract; paragraph [0060] and [0109]) comprising extruding an extrudable material through a die to form a molten tubular film (paragraph [0055]), injecting the molten tubular film implicitly with air to form a film bubble (paragraph [0055]), and intrinsically/implicitly drawing the film bubble away from the die to form a shrink film (paragraph [0055]). Takasugi teach that blends of polyethylene materials can be utilized in the process including LDPE, HDPE and metallocene polyethylene (paragraphs [0030], [0035], [0036], [0098] and [0099]). 
Additionally, Takasugi teaches irradiation crosslinking the film (Abstract; paragraphs [0010], [0060], [0102], [0105] and [0109]), but does not make it explicitly clear that the crosslinking takes place during the drawing step prior to formation of the shrink film or explicitly demonstrate the drawing step.
However, Arthurs et al. disclose an analogous method of producing a shrink film (Abstract; Figures 2 (12) (120); paragraphs [0016], [0025], [0046], [0047] and [0050]-[0054]; Pahlke: Figures 1 and 2 (16); col. 3, lines 25-47) including extruding an extrudable material through a die to form a molten tubular film (Figure 2 (12) (120); paragraphs [0046], [0047]), injecting the molten tubular film with air to form a film bubble (Figure 2 (120); paragraph [0047]; Pahlke: Figures 1 and 2 (16); col. 3, lines 25-47), wherein the bubble is drawn away from the die and the irradiation crosslinking takes place during the drawing step prior to formation of the shrink film (paragraphs [0016], [0025], [0050]-[0054]; crosslinking is performed before the end of the drawing step and is therefore reasonably understood to be prior to formation of the shrink film).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Takasugi and Arthurs et al. and to have injected the tubular film with air to form a bubble and to have crosslinked the bubble while drawing the bubble away from the die prior to formation of the shrink film as claimed in the method of Takasugi, as suggested by Arthurs et al., for the purpose, as suggested by the references of effectively crosslinking the film during the forming process to efficiently produce a quality shrink film having desired physical and shrink properties. Takasugi teaches the film is to be crosslinked as part of the production process generally.  Arthurs et al. provide specific and analogous teaching demonstrating a suitable time and manner of crosslinking the material (e.g. on or after roller (124)).
Takasugi teach that blends of polyethylene materials can be utilized in the process including LDPE, HDPE and metallocene polyethylene (paragraphs [0030], [0035], [0036], [0098] and [0099]), but does not teach the polyethylene comprises about 40% to 70% LDPE, about 30% to about 40% HDPE and about 10% to about 40% metallocene polyethylene (claim 1) or that the polyethylene comprises about 30% LDPE, about 39% HDPE and about 28% metallocene polyethylene (claim 21).  However, Ellingson teaches an analogous method for producing a heat shrinkable film (Abstract; paragraphs [0004]-[0008], [0031]-[0036], [0042], [0045] and [0050]) wherein a polyethylene blend comprising low density polyethylene (LDPE), high density polyethylene (HDPE) and metallocene polyethylene is utilized (paragraph [0003]) and wherein the amounts of each of the LDPE, HDPE, and metallocene polyethylene are utilized in amounts within or which overlap or which encompass the claimed ranges/values (paragraphs [0033] and [0047]; claims 11 and 22).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Takasugi and Ellingson and to have utilized the polyethylene blend of Ellingson in the method of Takasugi, for the purpose, as suggested by Ellingson, of producing a shrink film having improved shrink tension, load retention, puncture resistance, tear resistance and tensile strength and that allows for producing an effective shrink film at a light gauge (paragraphs [0004]-[0008], [0031], and [0036]).
As to claims 2 and 22, Takasugi discloses an electron beam dose that overlaps the claimed range (paragraph [0106]; converting from Mrad to KGr).  Further, Arthurs et al. teach the crosslinking step comprises electron beam irradiation with a dose that overlaps the claimed range (paragraphs [0052] and [0053]; about 2 to about 12 Mrad).  The reason to combine the references in this manner to meet the claim (e.g. utilize the electron beam of Arthurs et al. in the method of Takasugi), if deemed necessary, is the same as that set forth above.
As to claims 3 and 23, Takasugi discloses the electron beam potential overlaps the claimed range (paragraph [0106]). Further, Arthurs et al. teach the crosslinking step comprises electron beam irradiation at a potential that overlaps the claimed range (paragraphs [0052] and [0053]; about 150 kilovolts to about 6 megavolts). The reason to combine the references in this manner to meet the claim (e.g. utilize the electron beam of Arthurs et al. in the method of Takasugi), if deemed necessary, is the same as that set forth above.
As to claims 8 and 24, Takasugi discloses a thickness that encompasses/overlaps the claimed range (paragraphs [0054], [0100]). Further, Arthurs et al. teach the thickness may have a thickness that overlaps the claimed range (paragraphs [0025] and [0027]; claims 3 and 9). The reason to combine the references in this manner to meet the claim (e.g. utilize the thickness of Arthurs et al. in the method of Takasugi), if deemed necessary, is the same as that set forth above.
As to claims 26 and 27, the shrink film produced by the combination comprises a polyethylene composition as claimed and disclosed that has been crosslinked as claimed and disclosed.  Further, Ellingson teaches that the polyethylene blend (which is the blend utilized in the combination) is recyclable (paragraph [0007]) and has a dart impact strength that overlaps the claimed range (paragraph [0041]).  The reason to utilize the polyethylene blend of Ellingson in the method of Takasugi is the same as that set forth above.  
It follows from a technical and rational basis that the same claimed effects and physical properties (e.g. recyclable and dart impact strength) would be realized by the practice of the combined method.  The combination suggests performing the same claimed and disclosed method steps on the same claimed and disclosed materials in the same claimed and disclosed manner.  It follows that the same claimed effects and physical properties would be achieved.  Further, “recyclable” is a term that remains open to a broad reasonable interpretation. The examiner submits that the claim limitation is met under both a narrow and a reasonably broad interpretation (e.g. used again in another manner in its current form; cut into small pieces and used as a filler; recycled in the same manner as disclosed; as specifically taught by Ellingson).  

Claims 1, 2, 8, 21, 22, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2003/0017285) in view of Ellingson (US 2011/0008603). 
 Regarding claims 1 and 21, Cantrell et al. teach a process for making a shrink film comprising extruding an extrudable material through a die to form a molten tubular film (Abstract; Figure 1; paragraphs [0018] and [0019]), injecting the molten tubular film with air to form a film bubble (paragraphs [0003] and [0020]), and drawing the film bubble away from the die to form a shrink film (Figure 1), wherein the drawing step includes a step of irradiation crosslinking the film bubble prior to formation of the shrink film (paragraphs [0004], [0005], [0022] and [0031]; crosslinking is performed before the end of the drawing step and is therefore reasonably understood to be prior to formation of the shrink film).  Cantrell et al. teach the extrudable material may be a polyethylene (paragraphs [0003] and [0018]; claim 2), but do not teach the polyethylene comprises about 40% to 70% LDPE, about 30% to about 40% HDPE and about 10% to about 40% metallocene polyethylene (claim 1) or that the polyethylene comprises about 30% LDPE, about 39% HDPE and about 28% metallocene polyethylene (claim 21).  
However, Ellingson teaches an analogous method for producing a heat shrinkable film (Abstract; paragraphs [0004]-[0008], [0031]-[0036], [0042], [0045] and [0050]) wherein a polyethylene blend comprising low density polyethylene (LDPE), high density polyethylene (HDPE) and metallocene polyethylene is utilized (paragraph [0003]) and wherein the amounts of each of the LDPE, HDPE, and metallocene polyethylene are utilized in amounts within or which overlap or which encompass the claimed ranges/values (paragraphs [0033] and [0047]; claims 11 and 22).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cantrell et al. and Ellingson and to have utilized the polyethylene blend of Ellingson in the method of Cantrell et al., for the purpose, as suggested by Ellingson, of producing a shrink film having improved shrink tension, load retention, puncture resistance, tear resistance and tensile strength and that allows for producing an effective shrink film at a lighter gauge (paragraphs [0004]-[0008], [0031], and [0036]).
As to claims 2 and 22, Cantrell et al. teach the radiation can range from about 5 megarads to about 20 megarads (paragraph [0031].  Overlapping ranges are prima facie obvious.
As to claims 8 and 24, Cantrell et al. teach the film thickness ranges from about 3.5 – 4 mils (paragraph [0042]; converting centimeters to mils).  3.5 mils is understood to render “about 3 mils” prima facie obvious.  Further, Ellingson discloses thicknesses ranging from 1 to about 1.5 mils (paragraph [0042]).  It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cantrell et al. and Ellingson and to have reduced the thickness of the film of Cantrell et al. to the thickness disclosed by Ellingson, for the purpose, as suggested by Ellingson of, effectively down-gauging the film (paragraphs [0007]).  By utilizing the composition of Ellingson in the method of Cantrell et al., the combination further suggests producing a thinner film (e.g. in the range disclosed by Ellingson) enabled by the chosen composition and that still achieves/produces desired properties. 
As to claims 26 and 27, the shrink film produced by the combination comprises a polyethylene composition as claimed and disclosed that has been crosslinked as claimed and disclosed.  Further, Ellingson teaches that the polyethylene blend (which is the blend utilized in the combination) is recyclable (paragraph [0007]) and has a dart impact strength that overlaps the claimed range (paragraph [0041]).  The reason to utilize the polyethylene blend of Ellingson in the method of Takasugi is the same as that set forth above.  
It follows from a technical and rational basis that the same claimed effects and physical properties (e.g. recyclable and dart impact strength) would be realized by the practice of the combined method.  The combination suggests performing the same claimed and disclosed method steps on the same claimed and disclosed materials in the same claimed and disclosed manner.  It follows that the same claimed effects and physical properties would be achieved.  Further, “recyclable” is a term that remains open to a broad reasonable interpretation. The examiner submits that the claim limitation is met under both a narrow and a reasonably broad interpretation (e.g. used again in another manner in its current form; cut into small pieces and used as a filler; recycled in the same manner as disclosed; as specifically taught by Ellingson).  

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2003/0017285) in view of Ellingson (US 2011/0008603), as applied to claims 1, 2, 8, 21, 22, 24, 26 and 27 above, and further in view of either one of Takasugi (WO 2017/018479) or Arthurs et al. (US 2005/0214557). 
Note: US 2018/0215884 is utilized as the English language equivalent of WO 2017/018479 in this office action
As to claims 3 and 23, the combination teaches the method set forth above.  Cantrell et al. do not teach the potential of the electron beam irradiation is within the claimed range.  However, Takasugi discloses the electron beam potential overlaps the claimed range (paragraph [0106]) and Arthurs et al. teach the crosslinking step comprises electron beam irradiation at a potential that overlaps the claimed range (paragraphs [0052] and [0053]; about 150 kilovolts to about 6 megavolts).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cantrell et al. with either one of the secondary references and to have utilized an electron beam at a potential as claimed in the method of Cantrell et al., as suggested by either one of Takasugi or Arthurs et al., for the purpose, as suggested by the references, of utilizing an electron beam irradiation configuration known in the art to effectively crosslink the polymer film for its desired application.

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over
Takasugi (WO 2017/018479) in view of Golike et al. (US 3,663,662), which incorporates Goldman et al. (US 3,141,912) by reference, Pahike (US 3,555,604) and Walton et al. (US 5,562,958)
Note: US 2018/0215884 is utilized as the English language equivalent of WO 2017/018479 in this office action
Regarding claim 25, Takasugi teaches a process for making a packaging shrink film (Abstract; paragraph [0060] and [0109]) comprising extruding an extrudable material through a die to form a molten tubular film (paragraph [0055]), injecting the molten tubular film implicitly with air to form a film bubble (paragraph [0055]), and intrinsically/implicitly drawing the film bubble away from the die to form a shrink film (paragraph [0055]). Takasugi teach that blends of polyethylene materials can be utilized in the process including LDPE and HDPE (paragraphs [0030], [0035], [0036], [0098] and [0099]), but does not teach the blend comprises about 73 wt. % LDPE and about 27 wt. % HDPE.
However, Golike et al. an analogous process for making a shrink/heat-shrinkable film (Abstract; col. 1, lines 37-41) comprising extruding an extrudable material through a die to form a tubular film (col. 2, lines 38-43; col. 3, line 75-col. 4, line 9; Goldman et al.: Figure 1 (10) (11) and (14)); injecting the molten tubular film with air to form a film bubble (col. 2, lines 38-43; col. 3, line 75-col. 4, line 9; Goldman et al.: Figure 1 (20); col. 4, lines 20-26); drawing the film bubble away from the die to form a shrink film (col. 2, lines 38-43; col. 3, line 75-col. 4, line 9; Goldman et al.: Figure 1 – e.g. the film is being drawn away from die (11) toward rollers (24)); and crosslinking the material (Abstract; col. 1, lines 38-62; col. 2, lines 65-col. 3, line 13), wherein the extrudable material comprises from 70-85% by weight of low density polyethylene (LDPE) and from 15-30% by weight of high density polyethylene (HDPE) (col. 1, lines 38-55), preferably from 70-80 wt. % LDPE and 20-30 wt. % HDPE (col. 2, lines 26-29), with an exemplified amount of 75 wt. % LDPE and 25 wt. % HDPE (col. 3, lines 60-66) (these disclosed ranges are understood to meet or render prima facie obvious “about 73% LDPE” and “about 27% HDPE”; 75% is understood to meet “about 73%” and 25% is understood to meet “about 27%”; further, see MPEP 2144.05 I regarding encompassing/overlapping ranges). 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Takasugi and Golike et al. and to have extruded, injected with air, and drawn a material in the method of Takasugi having the composition as suggested by Golike et al., for the purpose, as suggested by Golike et al., of producing a heat-shrinkable and heat-sealable film useable on automated packaging machines (Golike et al: Abstract).  Takasugi discloses general polyethylene compositions that may be employed and Golike et al. teach a suitable and specific composition that one having ordinary skill in the art would have turned to when practicing the method of Takasugi.  
Additionally, Takasugi teaches irradiation crosslinking the film (Abstract; paragraphs [0010], [0060], [0102], [0105] and [0109]), but does not make it explicitly clear that the crosslinking takes place during the drawing step before the film bubble contacts a collapsing frame to from the shrink film.
However, Walton teaches an analogous method wherein the crosslinking takes place prior to orienting the film (col. 6, lines 52-67; col. 17, lines 36-52) and Pahike demonstrate and suggest that in the analogous blown film extrusion art, such crosslinking would take place prior to collapsing the bubble (Figure 1 –orienting is performed between rollers (24) and (28); rollers (24) correspond with and function as the claimed collapsing frame; further orientation also takes place between (28) and (34); roller (34) also functions as a collapsing frame).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have combined the teaching of Takasugi with Walton and Pahike and to have crosslinked the bubble of Takasugi before collapsing the bubble in a collapsing frame, as suggested by Walton and Pahike, for the purpose, as suggested by Walton producing a shrink film have a desired shrink tension.  Further, Walton teaches that when the crosslinking takes place in the process is a result effective variable that impacts the shrink tension of the produced film.  As such, one having ordinary skill would have readily determined when in the process to crosslink the material as a routine expedient.  This includes crosslinking the film bubble before it contacts a collapsing frame. 
As to claim 28, Takasugi suggests fusing opposing interior surfaces as claimed to produce a shrink film/packaging (paragraph [0114]).



Response to Arguments
	Applicant’s arguments filed October 11, 2022 have been fully considered.  Applicant’s amendment to the claims has overcome the previous section 112 rejections. As such, the rejections have been withdrawn. Applicant’s amendment to claim 25 has overcome the previous prior art rejection.  However, the amendments to claims 1 and 21 have not overcome the previous rejections.  The examiner maintains the position set forth in the interview that the claims remain open to a broad reasonable interpretation.  The claims recite the tubular film is injected with air to form a bubble and that the drawing step is what forms the shrink film.  In other words, by the end of the drawing step the bubble is no longer considered to be the bubble, but it is the shrink film. As such, a process that crosslinks the material prior to the end of the drawing step is reasonably understood to be a process that crosslinks the bubble.  This conclusion follows from the language found in the claims.  Claims 1 and 21 make clear that the initiation of the drawing step cannot be what causes the film bubble to go from being the film bubble to the shrink film since the crosslinking itself takes place on “the film bubble” during the “drawing step”.  Without specifying when during the drawing step the “film bubble” becomes the “shrink film”, the limitation remains open to a broad reasonable interpretation.   The amendment to claim 25 avoids the previous interpretation because it specifies when during the drawing step the crosslinking necessarily takes place.  In claim 25, the crosslinking is understood to take place before the bubble (28) is ever collapsed, while it is still inflated with the air injected into the molten tubular film, and prior to it being formed into a layflat tubular film/collapsed bubble (40) .  Claims 1 and 21 have not been amended in the same way.  As such, the previous rejections are understood to remain proper for substantially the same reasons previously set forth. The amendment to claim 25 has necessitated a new ground of rejection.  
	The examiner submits the claims would need to be further amended to overcome the prima facie case of obviousness. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742